Citation Nr: 1035328	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of herniated disc, lumbosacral spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to May 1969.  
He had additional service in the National Guard. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered July 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana in which increased evaluations for postoperative 
residuals, herniated disc, lumbosacral spine and tinea 
versicolor, was were denied.

The Veteran requested to testify before the Board and indicated 
he would appear via video teleconference at his RO.  In May 2007, 
he expressly waived his right to an in-person hearing before the 
Board.  A hearing was scheduled for him in September 2007, and 
notice was provided to him at his last known address.  The 
Veteran failed to report.  Neither he nor his representative has 
requested the hearing to be rescheduled or offered good cause as 
to why the Veteran failed to report.  Accordingly, the Veteran's 
hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) 
(2009).

In his notice of disagreement, received in March 2006, the 
Veteran raised the issue of service connection for 
diabetes mellitus.  The medical evidence shows that the 
Veteran is diagnosed with diabetes mellitus.  Available 
service personnel and treatment records show he had one 
year of foreign service and was stationed at Udorn Air 
Base in Thailand.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.   




FINDINGS OF FACT

1.  The service-connected postoperative residuals, herniated 
disc, lumbosacral spine, is manifested by limitation of the 
thoracolumbar spine to 70 degrees and clinical findings of 
degenerative narrowing of L5-S1 interspace with facet arthritis; 
ankylosis; periods of incapacitating episodes with prescribed 
bedrest greater than six weeks; and neurological symptoms 
attributed to the service-connected spine condition are not 
shown.

2.  The service-connected tinea versicolor is intermittent with 
remission but does not result in recurrent debilitating episodes 
occurring at least four times during the past 12 month period 
despite continuous immunosuppressive therapy.  Alternatively, the 
condition is not characterized by disfiguration of the head, 
face, or neck; does not affect an area of 114 square inches; does 
not involve more than 40 percent of the entire body or affect 40 
percent of exposed areas or require constant or near constant 
systemic therapy such as corticosteroids, immunosuppressive 
retinoids or other immunosuppressive drugs, or light or electron 
beam therapy in the past 12 month period, with generalized 
involvement of the skin or generalized cutaneous involvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for 
postoperative residuals, herniated disc, lumbosacral spine have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for an evaluation of greater than 30 percent for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.118, Diagnostic Code 7815-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in April 2006, May 2006, and June 
2007 satisfied the duty to notify provisions for the issue of 
increased evaluations, after which the claims were re-
adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA examinations were provided in this case in June 2006 and June 
2007.  The Board finds that these examination reports were 
conducted in conjunction with examination of the Veteran to 
include clinical tests.  The examiner in June 2007 noted that the 
Veteran's claims file was not available for review and there is 
no notation in June 2006 that the claims file was reviewed in 
either examination.  Notwithstanding, the Board finds that it may 
continue with adjudication of the claim.  Review of the record in 
itself is not sufficient grounds for finding one examination to 
be of more probative weight than another.  The examination for 
spine conducted in June 2006 was signed by a medical doctor (MD), 
as was the June 2007 examination for skin.  Both examinations, as 
detailed below, contain findings sufficient to adjudicate the 
claims under the pertinent rating criteria.  In addition, VA 
treatment records are present in the claims file through 2007 and 
reflect findings that are consistent with those presented in the 
examination reports.  

Accordingly, the VA examinations provide adequate findings for 
adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim); see also, See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case because 
such adherence would impose additional burdens on the VA with no 
benefit flowing to the veteran).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Increased Evaluation.

The Veteran contends that his service-connected lower back and 
tinea versicolor disabilities are worse than have been evaluated.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the Veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

a)	Postoperative Residuals, Herniated Disc, Lumbosacral Spine

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for chronic low back strain was granted by a 
May 1974 rating decision and a 40 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective in July 
1973.  In a June 1976 rating decision, the evaluation was 
decreased to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective in September, 1976.  In a March 2002 rating 
decision, the evaluation was again increased to 40 percent, 
effective in September 2001 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  It has been confirmed and continued since then.

As noted above, the Veteran's postoperative residuals, herniated 
disc, lumbosacral spine intervertebral is evaluated as 40 percent 
disabling from under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In September 2002, the regulations 
governing the evaluation of intervertebral disc syndrome were 
revised and now instruct that such symptoms shall be evaluated on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In September 2003, the criteria governing intervertebral disc 
disease was reclassified as Diagnostic Code 5243.  However, the 
criteria itself remained the same.  Under the revised criteria, 
an evaluation of 40 percent contemplates incapacitating episodes 
of at least four weeks.  And a 60 percent evaluation contemplates 
incapacitating episodes of at least six weeks.  In the revision 
effective September 26, 2003, the notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 2002 
were inadvertently deleted.  The omission was corrected by 69 
Fed. Reg. 32,449 32,450 (June 10, 2004), effective September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
prior to September 26, 2003, and Diagnostic Code 5243, effective 
September 26, 2003.

Effective September 26, 2003, the revised regulations regarding 
diseases and injuries to the spine, effective September 26, 2003, 
provided a General Rating Formula for Disease and Injuries of the 
Spine.  The revised criteria require that a spinal disability is 
to be evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 38 C.F.R. § 
4.25, and the spine is to be evaluated with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.

Under the criteria now in effect, a 40 percent evaluation 
contemplates forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent disability rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine; and, 
a 100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula). 

The General Rating Formula directs that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are to rated separately under an appropriate 
diagnostic code.  Id. at Note (1).  

As the General Rating Formula is identical for all diagnostic 
codes pertaining to the spine other than for degenerative disc 
disease, consideration of other relevant diagnostic codes 
pertaining to the spine is not required.  See Schafrath, supra; 
38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2009).

A June 2006 VA examination shows that the Veteran reported 
continued back pain with episodes of increased pain around four 
or five times a year and at that time he needs to get off his 
feet.  He also reported that his legs feel heavy at time and this 
has necessitated walking with a cane since 1993.  The examiner 
observed that the Veteran had episodes of blacking out that may 
have initiated the need for a cane, but the Veteran reported that 
using the cane alleviates his back pain.  The Veteran reported he 
can stand about 15 minutes and cannot walk any longer than 15 
minutes.  But the examiner observed that most of the Veteran's 
problems with long walking appear to be associated with his 
breathing rather than his back pain.  The Veteran reported 
getting by on his own, and that he does only light house work and 
no yard work anymore.  The examiner objectively observed the 
Veteran to be thin and well-nourished.  While the Veteran had 
difficulty walking on his toes, he could walk on his heels.  
Straight leg raising was absent, bilaterally.  Muscle strength 
measured 5 of 5 in all joints of the lower extremities, 
bilaterally (except for great toe extension, which was measured 
at 4 of 5 on the right).  There were findings of palpable 
tenderness at the L5-S1 level.  Range of motion was measured at 
70 degrees flexion and 25 degrees extension.  Repetitive motion 
could not be tested because the Veteran was very unsteady on his 
feet and exhibited dizziness when asked to perform the maneuver.  
The Board observes that the Veteran's postservice treatment 
records show treatment for various nonservice-connected problems 
including syncope, vertigo, and diabetes mellitus.  

Results of X-rays revealed degenerative narrowing of the L5-S1 
interspace with evidence of facet arthritis.  The examination 
report shows an impression of post laminectomy lumbar spine with 
persistent back pain secondary to arthritic changes and 
degenerative joint disease of the lumbar spine.  The examiner 
observed that the Veteran's back pain was in stable condition 
with conservative management status post laminectomy and 
discectomy in 1972 with persistent back pain and stiffness.

VA treatment records dated from 2006 to 2007 show treatment for 
persistent back pain with prescribed medication.  In May 2006 he 
reported the medication provided sufficient relief but made him 
drowsy and unable to drive.  These records document complaints 
concerning urinary function, but that Veteran was diagnosed with 
benign prostatic hypertrophy and was prescribed medication to 
improve urinary function.  Further entries show that the Veteran 
has been diagnosed with diabetes mellitus and peripheral vascular 
disease in the lower extremities.  Accordingly, he underwent 
regular foot examinations, which show bilateral foot pluses were 
found to be diminished and barely palpable, but that sensation 
was consistently found to be intact.  A neurological assessment 
conducted in July 2007 shows that strength and sensation were 
found to be intact, and that reflexes were found to be at 2+, 
bilaterally.  

Based on the evidence above, the record does not support an 
evaluation greater than 40 percent for postoperative residuals, 
herniated disc, lumbosacral spine.  The service-connected back 
disability was manifested by complaints of pain and inability to 
stand for any length of time or to walk further than 15 minutes, 
but objective observations of forward flexion limited to 70 
degrees and extension to 25 degrees.  There were no findings of 
ankylosis.  Moreover, while the Veteran reporting having to get 
off his feet four or five times a year, the medical evidence does 
not show, nor does the Veteran report, incapacitating episodes 
requiring bed rest prescribed by a physician of greater than six 
weeks in duration.  

In evaluating the Veteran's service-connected lower back 
disability, the Board considered the disabling effects of pain 
and pain on motion.  It is noted that the examiner was not able 
to obtain such findings in the June 2006 VA examination as the 
Veteran was unable to perform the maneuvers due to unsteadiness 
and dizziness.  However, it is noted that, concerning the 
criteria for limitation of motion, the Veteran is evaluated at 
the highest possible evaluation available under the criteria for 
a lower back disability, absent findings of ankylosis, which he 
did not exhibit.  See DeLuca, supra; see also See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An evaluation greater than 40 percent cannot be warranted absent 
limitation of forward flexion to 30 degrees or less, ankylosis of 
part or all of the spine, or evidence of having had 
incapacitating episodes of IVDS greater than six weeks in 
duration.

Concerning neurological abnormalities that may be separately, 
compensably evaluated in accordance with the criteria, (see 38 
C.F.R. § 4.71a, General Rating Formula, Note (1)), the Board 
notes that the medical evidence reflects that the Veteran is 
diagnosed with other conditions that involve treatment for 
neurological abnormalities in his bladder and lower extremities, 
including benign prostatic hypertrophy, diabetes mellitus, and 
peripheral vascular disease.  The medical evidence does not show, 
nor has the Veteran averred, that he has neurological 
abnormalities that are attributable to his service-connected 
lower back disability.  The possible exception is the finding of 
decreased strength of 4 of 5 in great toe extensor noted in the 
June 2006 VA examination.  However, VA treatment records in 2006 
and 2007 show that sensation was found to be consistently intact 
and, in July 2007, strength in the lower extremities was found to 
be intact.  An isolated finding of weakness measuring 4 of 5 no 
findings of decreased strength prior to or following, does not 
warrant a separate, compensable evaluation.  See 38 C.F.R. 
§ 3.344 (2009).

The medical evidence shows no other findings of neurological 
symptoms that may be evaluated as part of the service connected 
lower back disability.  

In summary, the preponderance of the evidence is against the 
assignment of an evaluation greater than 40 percent for the 
postoperative residuals of herniated disc, lumbosacral spine; 
there is no doubt to be resolved.  Accordingly, an evaluation 
greater than 40 percent for postoperative residuals of herniated 
disc, lumbosacral spine is not warranted.

b)	Tinea Versicolor

Service connection for tinea versicolor of the neck and shoulder 
area was granted in a September 1970 rating decision and a 
noncompensable percent evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7815, effective in April 1970.  In an 
August 1987 rating decision, the evaluation was increased to 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7815-7806, 
effective in September April 1987.  In a March 2004 rating 
decision, the evaluation was increased to 30 percent, effective 
in September 2003 under C.F.R. § 4.118, Diagnostic Code 7815-
7806.  It has been confirmed and continued since then.

Diagnostic Code 7815 contemplates bullous disorders (including 
pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, 
dermatitis herpetiformis, epidermolysis bullosa acquisita, benign 
chronic familiar pemphigus (Hailey-Hailey), and porphyria cutanea 
tarda).  A 30 percent evaluation is afforded for 20 to 40 percent 
of the entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.  A 60 percent evaluation is afforded for more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

In the alternative, the criteria directs that the condition be 
rated as disfigurement of the head, face or neck (Diagnostic Code 
7800), or scars (Diagnostic Code 7801 through 7805), depending on 
the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7815 (2009).

Diagnostic Code 7800 provides an evaluation greater than 30 
percent as follows.  A 50 percent evaluation is warranted for 
visible or palpable tissues loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement.  
An 80 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Note (1) following the criteria directs that the eight 
characteristics of disfigurement for purposes of evaluation under 
38 C.F.R. § 4.118 are (1) scars five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch (0.6 
centimeter) wide at the widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaley, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); (8) skin indurated and inflexible 
in an area exceeding six square inches (39 square centimeters).  
Note (3) directs that unretouched colour photographs are to be 
taken into considering when evaluating under these criteria.  
Note (4) directs that disabling effects other than disfigurement 
associated with individual scars of the head, face, or neck are 
to be separately evaluated under the appropriate diagnostic code 
(with application of 38 C.F.R. § 4.25), such as pain, 
instability, and residuals of associated muscle or nerve injury.  
Note (5) directs that disfigurement may be caused by one scar or 
by multiple scars and the characteristics required to assign a 
particular evaluation need not be caused by a single scar in 
order to assign that evaluation.

In addition, an evaluation greater than 30 percent is afforded 
for scars that affect an area of 144 square inches or greater 
(Diagnostic Code 7801); for skin conditions that affect more than 
40 percent of the entire body or more than 40 percent of exposed 
areas affected or; require constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
in the last 12 months (Diagnostic Codes 7806 (dermatitis or 
eczema), 7816 (psoriasis), and 7821 (cutaneous manifestations of 
collagen-vascular diseases)); for skin conditions that involve 
generalized involvement of the skin without systemic 
manifestations and constant or near-constant systemic therapy 
such as therapeutic doses of corticosteroids, immunosuppressive 
retinoids or light or electron beam therapy in the past 12 months 
(Diagnostic Code 7817 (exfoliative dermatitis); for skin 
conditions with either generalized cutaneous involvement or 
systemic manifestations and constant or near-constant systemic 
medication such as immunosuppressive retinoids required in the 
past 12 month period (Diagnostic Code 7824 (diseases of 
keratinization); or for recurrent debilitating episodes occurring 
at least four times during the past 12-month period despite 
continuous immunosuppressive therapy (Diagnostic Codes 7825 
(urticaria), 7826 (vasculitis) 7827 (erythema multiforme).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 through 7833 (2009).

VA examination conducted in June 2006 shows complaints of 
recurrent tinea versicolor with dryness in his legs, and 
intermittent itching, peeling skin, pigment change and rash.  The 
Veteran noted the rash is always present but tends to be worse in 
hot weather and with perspiration.  He reported being prescribed 
steroid cream/ointment for more than 6 weeks in duration, topical 
antifungals for use on a longer term basis, and steroid topicals 
to use intermittently with emollients to help with the dryness of 
his lower extremities.  The examiner objectively observed the 
Veteran to exhibit skin lesions on his torso of generalized 
distribution.  The lesions were described as scaling with 
increased hyperpigmented areas consistent with mild tinea 
versicolor.  He also exhibited skin lesions on his legs of 
generalized distribution described as diffuse with extensive 
scaling consistent with xerosis and overlying eczema.  The 
examiner noted that the total body area affected was greater than 
five percent and less than 20 percent.  Zero percent of exposed 
area was affected.

A June 2007 VA examination shows complaints of constant 
irritation, peeling skin, and scaling with pruritus but no pain, 
fever or weight loss.  He reported using a prescription cream, 
but no other treatment including corticosteroids, 
immunosuppressive drugs or light therapy.  The examiner 
objectively observed the Veteran to manifest diffuse, scaly, dry, 
erythematous skin on his back, hands, upper extremities, and legs 
with areas of excoriation and hyperpigmentary scarring.  The 
examiner measured the eczema to affect 80 percent of the back, 50 
percent of the hands, 70 percent of the upper extremities, and 80 
percent of the legs.  The examiner noted that the total body area 
affected was 40 percent.  Sixteen percent of exposed area was 
affected.

VA treatment records from 2006 to 2007 show treatment of xerosis 
and chronic tinea with prescribed medications including Aquaphor, 
lachydrin, terbinafine cream, hydrocortisone, Lamisil, and a 
compound of hydrocortisone, urea, and terbinafine. 

Initially, the Board notes that the Veteran was initially 
service-connected for a skin condition affecting his neck and 
shoulder area.  However, current medical evidence, including 2006 
and 2007 VA examinations, do not show that the condition involves 
the Veteran's head, face, or neck.  In particular, the medical 
evidence does not show, and the Veteran has not averred, that his 
service-connected skin condition is productive of tissue loss and 
distortion or asymmetry of his nose, chin, forehead, eyes, ears, 
cheeks, lips or is manifested by any of the characteristics of 
disfigurement.  Rather, the exposed area identified affects his 
hands and upper extremities.  Hence, Diagnostic Code 7800 is not 
here for application.

The medical evidence does not show that an evaluation greater 
than 30 percent for the tinea versicolor is warranted.  

First, the medical evidence shows that the condition is recurrent 
and affects 40 percent of the Veteran's total body and 16 percent 
of his exposed body.  However, the medical evidence does not show 
that more than 40 percent of the Veteran's entire body, or more 
than 40 percent of his exposed body is affected as contemplated 
by a higher evaluation.  Second, the medical evidence shows that 
the Veteran has been under continuous or near-continuous 
treatment for his skin condition, including a topical compound 
that includes a steroid cream; however, the medical evidence does 
not show, nor has he reported, that he has been prescribed 
systemic treatment, such as corticosteroids or other 
immunosuppressive drugs for this time as contemplated by a higher 
rating.  Finally, the medical evidence does not show, and the 
Veteran has not reported, that he has exhibited systemic 
manifestations such as fever, weight loss and hypoproteinemia.   

In summary, the preponderance of the evidence is against the 
assignment of an evaluation greater than 30 percent for tinea 
versicolor; there is no doubt to be resolved.  Accordingly, an 
increased rating for the Veteran's tinea versicolor is not 
warranted.

It is noted that on September 23, 2008, Diagnostic Code 7804 was 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 
54710 (September 23, 2008).  The revisions have no bearing on the 
present case.  Under the revised regulations, scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 7801 to 
7805.  Under either version, the diagnostic code affords only a 
10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7804 (2008 and 2009).  In any event, the revised rating criteria 
are only applicable to claims received on or after October 23, 
2008.  Id.

c)	Conclusion

The Veteran genuinely believes that his postoperative residuals 
of herniated disc, lumbosacral spine and tinea versicolor are 
worse than has been evaluated and has offered his statements.  
The Veteran is entirely competent to report his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter so complex as the extent of his postoperative residuals of 
herniated disc of the lumbosacral spine and tinea versicolor.  
The Board has placed greater probative weight on the detailed 
findings provided by the medical professionals who discussed his 
symptoms, complaints, and manifestations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered, in accordance with 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
evidence does not support staged evaluations in the present case.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations solely for his lower back and 
skin disabilities and that the level of lower back and skin 
disabilities are that specifically contemplated by the schedular 
criteria.  The Veteran did require emergency treatment and 
hospitalization in 2007, but the medical evidence reflects he was 
hospitalized for syncopal episodes and carbon dioxide poisoning, 
neither of which was attributed to his service-connected 
disabilities.  

In addition, the Board notes that the June 2007 VA examination 
report indicates that the Veteran was not working.  However, the 
Veteran has not attributed his unemployment to his service-
connected back or skin disability.  Rather, in his notice of 
disagreement, received in September 2006, the Veteran indicated 
that he left employment due to his black outs, a condition for 
which he has not established service connection.  Moreover, VA 
treatment records reflect that the Veteran is retired from the 
U.S. Postal Service and he is in receipt of benefits from the 
Social Security Administration (SSA).  However, a response for 
records from SSA received in September 2006 reflects that the 
Veteran did not file for disability benefits.  SSA noted that the 
Veteran had been entitled to disability from September 1974 to 
September 1975, but files associated with this award had been 
destroyed.   He has not asserted, nor does the medical evidence 
show, that the Veteran's unemployability is the result of his 
service-connected back or skin disability.  In fact, the June 
2007 VA examination report notes that his skin was irritating and 
a "nuisance," but did not affect his usual occupation, 
activities of daily living, or recreational activities.  

Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration, or for consideration for a 
claim for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due to 
a service-connected disability (TDIU) is not in order.  See also 
Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation greater than 40 percent for postoperative residuals 
of herniated disc, lumbosacral spine is denied.

An evaluation greater than 30 percent for tinea versicolor is 
denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


